Opinion issued March 20, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00090-CV
____________

TOM D. JOHNS, Appellant

V.

MARCELINE H. JOHNS, Appellee



On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 9961596



MEMORANDUM OPINION
	Appellant has filed a motion to dismiss his appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed with prejudice. 
Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Alcala.